Citation Nr: 0829126	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
diabetes mellitus, Type 2, currently rated 20 percent 
disabling. 

2.  Entitlement to service connection for right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision from 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran testified at a hearing at the RO before the 
undersigned in February 2008.  At that hearing, he submitted 
additional evidence, and waived RO consideration of that 
evidence.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

The veteran's Type II diabetes mellitus is manifested by the 
required use of insulin, a restricted diet, and regulation of 
activities.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for 
diabetes mellitus, Type 2, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  "[O]nce a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490; 
see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of his diabetes mellitus, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

Consideration must be given to the veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A 20 percent evaluation is warranted for diabetes mellitus 
which requires the use of insulin and a restricted diet or 
the use of an oral hypoglycemic agent and a restricted diet.  
A 40 percent evaluation requires the use of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation requires the use of insulin, a restricted diet, 
and regulation of activities; episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
and complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities); episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider; and either a progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.

Compensable diabetic complications are to be separately 
evaluated unless they are part of the criteria used to 
support a 100 percent schedular evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

The veteran's clinical records contain notations of insulin 
therapy, diet restrictions, and restriction of his activities 
due to his diabetes mellitus.  Therefore, a 40 percent rating 
is warranted.

The veteran has a noncompensable complication of diabetes 
mellitus, erectile dysfunction.  However, the veteran's 
medical records do not demonstrate that the veteran has 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  The veteran essentially stated, 
at his July 2007examination, that he has not been 
hospitalized for diabetes mellitus during the course of this 
appeal.  He also noted that he visited his diabetic care 
provider every three months.  Therefore, a 60 percent rating 
is not warranted.  As the 40 rating represents the greatest 
degree of impairment shown from the effective date of the 
grant of service connection to the present, there is no basis 
for staged rating pursuant to Hart, supra.
ORDER

An increased evaluation of 40 percent for Type II diabetes 
mellitus is granted.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The veteran is in receipt of service connection for a burn 
scar of the popliteal region of the right leg.  He contends 
that the inservice burn injury and subsequent difficult 
healing caused his right knee disability.  The veteran should 
be afforded an examination to resolve the issue of the 
etiology of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate medical examination of the 
right knee.  The veteran's claims folder 
must be made available to the examiner in 
conjunction with the review.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) that 
any currently right knee disability was 
caused or aggravated by the veteran's 
inservice burn injury of the popliteal 
region of the right leg, and subsequent 
healing.  The examiner should provide a 
comprehensive rationale for the opinion 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


